Determination of the Appellate Term to the extent appealed from, unanimously reversed, on the law, and the order and judgment of the Civil Court, insofar as the samé grant summary judgment in favor of plaintiff against defendant Sol Rosenberg, reinstated, with costs and disbursements to plaintiff in all courts. The deadline for obtaining the mortgage commitment was missed by so short a time that the vendor’s disappointment is understandable. But the suspicion that plaintiff was responsible for the delay in securing the commitment has no foundation other than surmise and speculation, as we read the affidavits. The facts set forth raise no genuine issue either of bad faith, fraud or lack of diligence. Concur — Botein, P. J., Breitel, Rabin, Stevens and Steuer, JJ.